Citation Nr: 1039425	
Decision Date: 10/21/10    Archive Date: 10/27/10

DOCKET NO.  04-38 981	)	DATE
	)
	)

On appeal from the
U.S. Department of Veterans Affairs (VA) Regional Office (RO) 
in Muskogee, Oklahoma


THE ISSUE

Entitlement to an increased rating for eczema, currently 
evaluated as 10% disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel




INTRODUCTION

The Veteran had active service from October 1968 to November 
1988.

This appeal to the Board of Veterans Appeals (Board) originally 
arose from a January 2004 rating action that denied a compensable 
rating for eczema.

By rating action of August 2004, the RO increased the rating for 
eczema from 0% to 10% from March 2003; the matter of a rating in 
excess of 10% remains for appellate consideration.

By decisions of November 2007 and July 2009, the Board remanded 
this case to the RO for further development of the evidence and 
for due process development.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  The veteran's eczema affects less than 5% of his total body 
area and exposed areas, and has required systemic therapy such as 
corticosteroids or other immunosuppressive drugs for a total 
duration of 6 weeks or more, but not constantly, during a past 
12-month period.  


CONCLUSION OF LAW

The criteria for a 30% rating for eczema are met.  38 U.S.C.A. 
§§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 3.321 and Part 4, 
including §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.118, Diagnostic Code 
7806 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.	Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) (See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009)) includes, upon the 
submission of a substantially complete application for benefits, 
an enhanced duty on the part of the VA to notify a claimant of 
the information and evidence needed to substantiate a claim, as 
well as the duty to notify him what evidence will be obtained by 
whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, 
it defines the obligation of the VA with respect to its duty to 
assist a claimant in obtaining evidence. 38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the VCAA 
and its implementing regulations, the Board finds that all 
notification and development action needed to fairly adjudicate 
the claim on appeal has been accomplished.  

An August 2003 pre-rating RO letter informed the Veteran and his 
representative of the VA's responsibilities to notify and assist 
him in his claim, and of what was needed to establish entitlement 
to an increased rating (evidence showing that a service-connected 
disability had worsened).  A July 2006 post-rating RO letter also 
informed them that a service-connected disability would be 
assigned a rating by applying relevant Diagnostic Codes (DCs) 
which provide for a range in severity from 0% to 100%, based on 
the nature and symptoms of the condition, their severity and 
duration, and their impact upon employment.  The 2006 letter also 
provided examples of the types of medical and lay evidence that 
the Veteran may submit (or ask the VA to obtain) that are 
relevant to establishing entitlement to higher compensation - 
e.g., competent lay statements describing symptoms, medical 
records, employer statements, and other evidence.  Thereafter, he 
was afforded opportunities to respond.  Thus, the Board finds 
that the appellant has received sufficient notice of the 
information and evidence needed to support his claim, and has 
been afforded ample opportunity to submit such information and 
evidence.  

Additionally, the 2003 RO letter provided notice that the VA 
would make reasonable efforts to help the appellant get evidence 
necessary to support his claim, such as medical records 
(including private medical records), if he provided enough 
information, and, if needed, authorization, to obtain them, and 
further specified what evidence the VA had received; what 
evidence the VA was responsible for obtaining, to include Federal 
records; and the type of evidence that the VA would make 
reasonable efforts to get.  The Board thus finds that the 2003 
and 2006 RO letters cumulatively satisfy the statutory and 
regulatory requirement that the VA notify a claimant what 
evidence, if any, will be obtained by him and what evidence will 
be retrieved by the VA.  See Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the U.S. Court of Appeals for Veterans Claims (Court) 
held that proper VCAA notice should notify a claimant of: (1) the 
evidence that is needed to substantiate a claim; (2) the 
evidence, if any, to be obtained by the VA; and (3) the evidence, 
if any, to be provided by him.  As indicated above, all 3 content 
of notice requirements have been met in this case.

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) requires that notice to a claimant pursuant to the VCAA 
be provided at the time that, or immediately after, the VA 
Secretary receives a complete or substantially complete 
application for VA-administered benefits.  In that case, the 
Court determined that the VA had failed to demonstrate that a 
lack of such pre-adjudication notice was not prejudicial to the 
claimant.  In the matter now before the Board, the 2003 and 2006 
documents meeting the VCAA's notice requirements were furnished 
to the Veteran both prior and subsequent to the August 2004 
rating action on appeal. However, the Court and the U.S. Court of 
Appeals for the Federal Circuit have clarified that the VA can 
provide additional necessary notice subsequent to an initial RO 
adjudication, and then go back and readjudicate the claim, such 
that the essential fairness of the adjudication, as a whole, is 
unaffected, because the appellant is still provided a meaningful 
opportunity to participate effectively in the adjudication of the 
claim.  See Mayfield v. Nicholson, 499 F. 3d 1317, 1323 (Fed. 
Cir. 2007) (a Statement of the Case (SOC) or Supplemental SOC 
(SSOC) can constitute a "readjudication decision" that complies 
with all applicable due process and notification requirements if 
adequate VCAA notice is provided prior to the SOC or SSOC).  As a 
matter of law, the provision of adequate VCAA notice prior to a 
readjudication "cures" any timing problem associated with 
inadequate notice or the lack of notice prior to an initial 
adjudication.  Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006).  In this case, following the July 2006 notice to the 
Veteran, the claims for an increased rating was readjudicated in 
the May 2009 and June 2010 SSOCs.

In March 2006, the Court issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
which held that, in rating cases, a claimant must be informed of 
the rating formula for all possible schedular ratings for an 
applicable rating code.  In this case, the Board finds that 
pertinent rating code information was furnished to the Veteran in 
the August 2004 SOC and the May 2009 and June 2010 SSOCs, and 
that this suffices for Dingess/Hartman.  The RO also afforded him 
proper notice pertaining to the degree of disability and 
effective date information in the abovementioned July 2006 
letter.  

Additionally, the Board finds that all necessary development on 
the claim currently under consideration has been accomplished.  
The RO, on its own initiative and pursuant to the Board remands, 
has made reasonable and appropriate efforts to assist the 
appellant in obtaining all evidence necessary to substantiate his 
claim, including post-service VA and private medical records up 
to 2009.  The Veteran was afforded comprehensive VA examinations 
in 2009.  Significantly, the Veteran has not identified, and the 
record does not otherwise indicate, any existing, pertinent 
evidence, in addition to that noted above, that has not been 
obtained.  The record also presents no basis to further develop 
the record to create any additional evidence for consideration in 
connection with the increased rating matter on appeal.  

Under these circumstances, the Board finds that the appellant is 
not prejudiced by appellate consideration of the claim on appeal 
at this juncture, without directing or accomplishing any 
additional notification and/or development action.  



II.  Analysis

Disability evaluations are determined by comparing a veteran's 
present symptomatology with criteria set forth in the VA's 
Schedule for Rating Disabilities, which is based on average 
impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. 
Part 4.  When a question arises as to which of 2 ratings apply 
under a particular DC, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the higher 
rating.  38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor of 
the veteran.  38 C.F.R. § 4.3.  

A veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath 
v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to 
compensation already has been established and an increase in the 
disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  In Hart v. Mansfield, 21 Vet. App. 505 
(2007), the Court held that staged ratings are appropriate for an 
increased-rating claim when the factual findings show distinct 
time periods where the service-connected disability exhibits 
symptoms that would warrant different ratings.
  
Under the criteria of 38 C.F.R. § 4.118, DC 7806, dermatitis or 
eczema that affects at least 5%, but less than 20%, of the entire 
body or exposed areas, or requires intermittent systemic therapy 
such as corticosteroids or other immunosuppressive drugs for a 
total duration of less than 6 weeks during a past 12-month period 
warrants a 10% rating.  A 30% rating requires dermatitis or 
eczema that affects 20% to 40% of the entire body or exposed 
areas, or requires systemic therapy such as corticosteroids or 
other immunosuppressive drugs for a total duration of 6 weeks or 
more, but not constantly, during a past 12-month period.  A 60% 
rating requires that more than 40% of the entire body or exposed 
areas be affected, or requires constant or near-constant systemic 
therapy such as corticosteroids or other immunosuppressive drugs 
during a past 12-month period.

The Veteran contends that his eczema is more disabling than 
currently evaluated, and requires daily systemic therapy 
including corticosteroids and other immunosuppressive drugs from 
September through June.    

Medical records of T. U., M.D., show intermittent treatment of 
the Veteran for rosacea from 2002 to 2008.  It was noted to be in 
good control in September 2002, with slight erythema at that time 
and in March 2003.  A topical immunosuppressant was prescribed in 
September 2003.  In January 2004, a flare of eczema on the trunk 
was noted, with over 50 plaques present.  The eczema was noted to 
flare in the winter, and clear in the summer.  The assessment was 
asteatotic eczema.  In March, the eczema was noted to be better, 
with approximately 8 erythematous plaques.  There were no 
constitutional symptoms. There were scattered erythematous 
patches in October; it was noted that the Veteran was receiving 
no current treatment.  The Veteran was next seen on 2 occasions 
in 2005 and not again until November 2007, at which time it was 
noted that the skin disorder appeared in winter only, with little 
involvement of the arms, legs, and head.  

Examination by M. E., D.O., in early January 2008 showed clear 
skin.  When seen again in late January, rosacea was noted as an 
active problem, but no skin rashes or lesions were found on 
current examination, and there was normal turgor.

In January 2008 statements, a co-worker for nearly 18 years 
stated that he had witnessed the veteran's severe eczema during 
this period, at which time his torso and upper arms would be 
covered with itchy lesions.  Another co-worker for over 8 years 
stated that he had observed several instances where the veteran's 
severe eczema almost covered his entire torso and upper arms with 
scabs.

Examination by Dr. T. U. in May 2008 showed chronic erythematous 
patches of eczema on the trunk.  

On April 2009 VA dermatological examination, the veteran's eczema 
was noted to flare in September and usually clear in May.  He 
currently used a corticosteroid and another immunosuppressive 
drug, and usually received a steroid injection in the autumn, but 
this had not been required during the past year.  Current 
examination showed that the eczema affected 0% of exposed areas, 
and 4% of the entire body.  There was no scarring, disfigurement, 
ulceration, exfoliation, or crusting, and no disfiguring skin 
condition of the head, face, or neck.  The diagnosis was 
asteatotic eczema.      

On October 2009 VA dermatological examination, the physician 
noted that the Veteran had used numerous topical medications for 
his eczema, and had also received periodic cortisone injections 
which cleared the disorder temporarily.  The Veteran reported 
that most of his trouble was from December to April, through the 
winter months, and that the disorder mostly cleared through the 
summer and autumn.  He used a corticosteroid and another 
immunosuppressive drug daily from December through April for 
breakouts that mostly involved the trunk, including the buttocks 
and upper thighs.  Only rarely did he ever have problems with the 
neck, arms, or exposed areas.  Current examination showed scaly 
dermatitis of the eyebrows; otherwise, the scalp, face, and neck 
were clear.  The upper chest, upper back, arms, and thighs were 
clear.  There were 5 to 6 scaly patches measuring 1 to 2 cm. on 
the left and right flanks.  There were also a few small papular-
type lesions around the waistline.  There was folliculitis at the 
buttocks, but no eczematous dermatitis.  The eczematous 
dermatitis affected 2% to 3% of the exposed body surface area, 
and less than 1% of the total body surface area.        

On that record, the Board finds that the medical evidence 
supports the assignment of a 30% schedular rating for the 
veteran's eczema, based on the October 2009 VA examination 
notation that he used a corticosteroid and another 
immunosuppressive drug daily from December through April for 
eczematous breakouts that mostly involved the trunk, including 
the buttocks and upper thighs.  However, the abovementioned 
medical evidence does not show dermatitis or eczema that affects 
more than 40% of the entire body or exposed areas, or requires 
constant or near-constant systemic therapy such as 
corticosteroids or other immunosuppressive drugs during a past 
12-month period for a 60% rating under DC 7806.

Additionally, the Board finds that there is no showing that, at 
any time during the rating periods under consideration, the 
veteran's skin disability has reflected so exceptional or unusual 
a disability picture as to warrant the assignment of any higher 
rating on an extraschedular basis pursuant to the provisions of 
38 C.F.R. § 3.321(b)(1).  Thun v. Peake, 22 Vet. App. 111 (2008), 
provides a 3-step inquiry for determining whether a veteran is 
entitled to an extraschedular rating.  First, the Board must 
first determine whether the evidence presents such an exceptional 
disability picture that the available schedular ratings for a 
service-connected disability are inadequate.  Second, if the 
schedular rating does not contemplate the claimant's level of 
disability and symptomatology and is found inadequate, the Board 
must determine whether his disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms."  Third, if the rating schedule is inadequate 
to evaluate a veteran's disability picture, and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then the 
case must be referred to the VA Under Secretary for Benefits or 
the Director of the Compensation and Pension Service to determine 
whether, to accord justice, his disability picture requires the 
assignment of an extraschedular rating.

With respect to the first step of Thun, the evidence in this case 
does not show such an exceptional disability picture that the 
available schedular rating for the service-connected skin 
disability is inadequate.  A comparison between the level of 
severity and symptomatology of the veteran's eczema with the 
established criteria found in the rating schedule shows that the 
rating criteria reasonably describe his disability level and 
symptomatology.  As discussed above, the rating criteria consider 
dermatitis or eczema that affects the entire body or exposed 
areas, or requires systemic therapy such as corticosteroids or 
other immunosuppressive drugs. 

Moreover, the Board further observes that the Veteran does not 
exhibit other related factors such as those provided by the 
regulation as "governing norms."  In this case, the veteran's 
symptoms and clinical findings as documented in medical reports 
do not objectively show that his skin disability alone markedly 
interferes with employment (i.e., beyond that contemplated in the 
assigned schedular rating), or requires frequent periods of 
hospitalization, or otherwise renders impractical the application 
of the regular schedular standards, and the Board finds that the 
assigned schedular rating for that disability is adequate in this 
case.  In this regard, the Board notes that the April 2009 VA 
physician specifically commented that the veteran's asteatotic 
eczema did not affect his occupational functioning.
 
In short, there is nothing in the record to indicate that the 
service-connected skin disability on appeal causes impairment 
with employment over and above that which is contemplated in the 
assigned schedular rating.  See Van Hoose v. Brown, 4 Vet. App. 
361, 363 (1993) (noting that a disability rating itself is 
recognition that industrial capabilities are impaired).  The 
Board points out that a percentage schedular rating represents 
average impairment in earning capacity resulting from a disease 
and injury and its residual conditions in civil occupations, and 
that, generally, the degree of disability specified is considered 
adequate to compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of the 
several grades of disability.  38 C.F.R. § 4.1.  Hence, the Board 
concludes that the criteria for invoking the procedures set forth 
in 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 
Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).   

For all the foregoing reasons, the Board finds that the evidence 
supports a 30%, but not more than 30%, rating for eczema under 
the applicable criteria, and that the appeal is thus granted to 
that extent.


ORDER

A 30% rating for eczema is granted, subject to the law and 
regulations governing the payment of monetary benefits.



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


